Case: 2:19-mj-00545-EPD Doc #: 1 Filed: 07/09/19 Page: 1 of 7 PAGEID #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

IN RE APPLICATION OF THE
UNITED STATES OF AMERICA FOR
AN ORDER PURSUANT TO

18 U.S.C. § 2703(d)

misc. No. de: |4-m)- S46

Filed Under Seal

 

APPLICATION OF THE UNITED STATES
FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

The United States of America, moving by and through its undersigned counsel,
respectfully submits under seal this ex parte application for an Order pursuant to 18 U.S.C.
§ 2703(d). The proposed Order would require Microsoft Corporation, an electronic
communications service provider and/or a remote computing service, located in Redmond,
Washington, to disclose certain records and other information pertaining to the Gmail account
powercyberarmy@outlook.com as described in Part I of Attachment A. The records and other
information to be disclosed are described in Part II of Attachment A to the proposed Order. In
support of this application, the United States asserts:

LEGAL BACKGROUND

1, Microsoft Corporation is a provider of an electronic communications service, as
defined in 18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. §
2711(2). Accordingly, the United States may use a court order issued under § 2703(d) to require
Microsoft Corporation to disclose the items described in Part II of Attachment A. See 18 U.S.C.
§ 2703(c)(2) (Part I.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

2. This Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d). Specifically,
Case: 2:19-mj-00545-EPD Doc #: 1 Filed: 07/09/19 Page: 2 of 7 PAGEID #: 2

the Court is a district court of the United States that has jurisdiction over the offense being

investigated. See 18 U.S.C. § 2711(3)(A)@).

3. A court order under § 2703(d) “shall issue only if the governmental entity offers
specific and articulable facts showing that there are reasonable grounds to believe that the
contents of a wire or electronic communication, or the records or other information sought, are
relevant and material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d). Accordingly,
the next section of this application sets forth specific and articulable facts showing that there are
reasonable grounds to believe that the records and other information described in Part II of
Attachment A are relevant and material to an ongoing criminal investigation.

THE RELEVANT FACTS

4. The United States is investigating unauthorized access in connection with
computers. The investigation concerns possible violations of, inter alia, 18 U.S. Code § 1030(a).

5. On or about February 5, 2019, the Indonesian General Elections Commission
(KPU)’s website (VICTIM #1) was defaced. A screenshot was uploaded to a KPU webpage. Part
of the screenshot contained the words “HACKED BY MR.BINARYCODE”, “OPPOSITE6890”,
and “Moslem Cyber Team”. Additionally, a second website was defaced late January or early
February 2019. The website, Revolusi Mental (VICTIM #2), contained the exact same
screenshot as the VICTIM #1.

6. Open source research of “Mr.Binarycode X” identified an Instagram account
mr_binarycode. One of the posts on the account was a picture of a defaced online news website
Kabar Indonesia (VICTIM #3). The picture included “Hacked By MR BINARYCODE X

OPPOSITE6890 <= MOSLEM CYBER TEAM”. At the bottom of the post, an Instagram user
Case: 2:19-mj-00545-EPD Doc #: 1 Filed: 07/09/19 Page: 3 of 7 PAGEID #: 3

replied that they had opened the website and it was not defaced, to which Target #3 replied that
they would hack it again.

7. On April 19, 2019, a 2703(d) Order was served to Instagram for the
mr_binarycode account. In the return, powercyberarmy@outiook.com was identified as a
registered email address.

8. Obtaining records from Microsoft Corporation will help in the identification of
the users of the accounts and advance the investigation.

REQUEST FOR ORDER

9. The facts set forth in the previous section show that there are reasonable grounds
to believe that the records and other information described in Part II of Attachment A are
relevant and material to an ongoing criminal investigation. Specifically, these items will help the
United States to identify and locate the individual(s) who are responsible for the events described
above, and to determine the nature and scope of their activities. Accordingly, the United States
requests that Microsoft Corporation be directed to produce all items described in Part II of
Attachment A to the proposed Order.

10. The United States further requests that the Order require Microsoft Corporation
not to notify any person, including the subscribers or customers of the account(s) listed in Part I
of Attachment A, of the existence of the Order until further order of the Court. See 18 U.S.C. §
2705(b). This Court has authority under 18 U.S.C. § 2705(b) to issue “an order commanding a
provider of electronic communications service or remote computing service to whom a warrant,
subpoena, or court order is directed, for such period as the court deems appropriate, not to notify
any other person of the existence of the warrant, subpoena, or court order.” Jd. In this case, such

an order would be appropriate because the requested Order relates to an ongoing criminal
Case: 2:19-mj-00545-EPD Doc #: 1 Filed: 07/09/19 Page: 4 of 7 PAGEID #: 4

investigation that is neither public nor known to all of the targets of the investigation, and its
disclosure may alert the targets to the ongoing investigation. Accordingly, there is reason to
believe that notification of the existence of the requested Order will seriously jeopardize the
investigation, including by giving targets an opportunity to flee or continue flight from
prosecution, destroy or tamper with evidence, change patterns of behavior, or notify
confederates. See 18 U.S.C. § 2705(b)(2), (3), (5). Most, if not all, of the evidence in this
investigation is stored electronically. If alerted to the investigation, the subjects under
investigation could destroy that evidence, including information saved to their personal
computers.

11. The United States further requests that the Court order that this application and
any resulting order be sealed until further order of the Court. As explained above, these
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attorney

s/ Jessica H. Kim

JESSICA H. KIM (0087831)
Assistant United States Attorney
303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215

Office: (614) 469-5715

Fax: (614) 469-5653

E-mail: Jessica. Kim@usdoj.gov
Case: 2:19-mj-00545-EPD Doc #: 1 Filed: 07/09/19 Page: 5 of 7 PAGEID #: 5

ATTACHMENT A

I. The Account(s)

The Order applies to certain records and information associated with the following user

name(s):

powercyberarmy@outlook.com

II. Records and Other Information to Be Disclosed

Microsoft Corporation is required to disclose the following records and other

information, if available, to the United States for each account or identifier listed in Part I of this

Attachment (“Account”), for the time periods listed above:

A. The following information about the customers or subscribers of the Account:

1. Names (including subscriber names, user names, and screen names);

2. Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

3. Local and long distance telephone connection records;

4 Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions;

5. Length of service (including start date) and types of service utilized;

6. Telephone or instrument numbers (including MAC addresses);

7. Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

8. Means and source of payment for such service (including any credit card

or bank account number) and billing records.
Case: 2:19-mj-00545-EPD Doc #: 1 Filed: 07/09/19 Page: 6 of 7 PAGEID #: 6

moO s mY

Any and all accounts linked to the listed Account, including other accounts linked

by:
1,
2.
3.
4.

5.

Creation IP address
Creation email address
Recovery email address
Cookies

Telephone number(s) associated with the account

Any and all push notification tokens for the listed account and SMS recovery
numbers;

Any Google Wallet Data to include Google Play service data;

A complete listing of all enabled Google Services;

Android devices associated with or registered to the account;

Any additional user accounts associated with these Android devices;

All records and other information (not including the contents of communications)
relating to the Account, including:

1.

Records of user activity for each connection made to or from the Account,
including log files; messaging logs; the date, time, length, and method of
connections; data transfer volume; user names; and source and destination
Internet Protocol addresses;

Information about each communication sent or received by the Account,
including the date and time of the communication, the method of
communication, and the source and destination of the communication
(such as source and destination email addresses, IP addresses, and
telephone numbers);
Case: 2:19-mj-00545-EPD Doc #: 1 Filed: 07/09/19 Page: 7 of 7 PAGEID #: 7

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

I, , attest, under penalties of perjury under the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this declaration is true and correct. I am employed by Microsoft Corporation, and
my Official title is . Tam a custodian of records for
Microsoft Corporation I state that each of the records attached hereto is the original record or a
true duplicate of the original record in the custody of Microsoft Corporation, and that I am the
custodian of the attached records consisting of (pages/CDs/kilobytes). I further state
that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with
knowledge of those matters;

b. such records were kept in the ordinary course of a regularly conducted business
activity of Microsoft Corporation; and

c. such records were made by Microsoft Corporation as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

Date Signature
